Citation Nr: 1409133	
Decision Date: 03/04/14    Archive Date: 03/12/14

DOCKET NO.  09-48 789	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for chronic respiratory disease.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Zobrist, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1978 to July 1992.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).

In April 2012, the Board denied the Veteran's claim of service connection for chronic respiratory disease.  He filed a timely appeal of the decision to the United States Court of Appeals for Veterans Claims (Court), and, pursuant to a Joint Motion for Remand, a September 2013 Order vacated the Board's decision and remanded the matter for action consistent with the terms of the Joint Motion for Remand.

The Board's April 1012 decision also remanded the issue of service connection for bilateral eye disability to the RO.  That matter has not been returned to the Board and the RO's attention is directed to this matter for any necessary action. 

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that he is entitled to service connection for a chronic respiratory disease.  However, further development is necessary before appellate review may proceed on this issue.

The Veteran contended in his original claim that his chronic respiratory disease was associated with exposure to toxic chemicals in service; service treatment records (STRs) document exposure to solvents.  In his November 2008 notice of disagreement, the Veteran also stated that his bronchitis is secondary to his sinusitis, which is service connected.  An August 2008 VA examiner did not address these theories in her report.   

In addition, the Veteran now contends, in a January 2014 statement, that his chronic respiratory disease may be due to exposure to secondhand smoke.  He has also asserted that he may have been exposed to asbestos, perhaps during a ship refurbishment.  Remand is required for development regarding the Veteran's claimed asbestos exposure and a new nexus opinion that considers whether his chronic respiratory disease is related to asbestos exposure (if confirmed), second hand smoke, exposure to fumes, toxic chemicals, or, on a secondary basis, to his service-connected sinusitis.

The Veteran also contends that the record is missing certain STRs and VA treatment records.  In his January 2014 statement, he identified the missing records as: (1) March 1985 to November 1986 STRs from Naval and Marine Corps Reserve Center, Pittsburgh, Pennsylvania; (2) July 1992 to July 1994 VA treatment records from Naval Weapons Station Earle, Colts Neck, New Jersey, and Patterson Army Hospital, Fort Monmouth, New Jersey; (3) July 1994 to January 1999 VA treatment records from the James A. Howard VA clinic, Bricktown, New Jersey; and (4) January 1999 to April 2002 and June 2002 VA treatment records from the Trenton VA clinic, Trenton, New Jersey.  As STRs and VA treatment records are constructively of record, and may contain pertinent information, they must be secured.  See 38 C.F.R. § 3.159(c)(2); Bell v. Derwinski, 2 Vet. App. 611 (1992).  


Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  Expedited handling is requested.)

1.  The RO should obtain the Veteran's complete STRs, to specifically include any treatment for respiratory complaints from March 1985 to November 1986.  

2.  The RO should also obtain copies of all relevant VA treatment records for the Veteran's chronic bronchitis, to specifically include :  (1) March 1985 to November 1986 STRs from Naval and Marine Corps Reserve Center, Pittsburgh, Pennsylvania; (2) July 1992 to July 1994 VA treatment records from Naval Weapons Station Earle, Colts Neck, New Jersey, and Patterson Army Hospital, Fort Monmouth, New Jersey; (3) July 1994 to January 1999 VA treatment records from the James A. Howard VA clinic, Bricktown, New Jersey; and (4) January 1999 to April 2002 and June 2002 VA treatment records from the Trenton VA clinic, Trenton, New Jersey.

3.  The RO should also undertake appropriate development regarding the claimed exposure to asbestos.

4.  After completion of the above (to the extent possible), the Veteran should be scheduled for an appropriate VA examination to address the etiology of the Veteran's chronic respiratory disease.  The Veteran's claims file must be reviewed by the examiner in conjunction with the opinion.  

     a)  The examiner should offer an opinion as to whether it is at least as likely as not (a 50% or greater probability) that the Veteran's chronic respiratory disease was manifested during service or otherwise causally related to service.  

     b)  The examiner should specifically consider whether the bronchitis treated during service was acute or chronic.  

     c)  The examiner should also consider whether the Veteran' current respiratory disability is causally related to (or aggravated by) in-service exposure to fumes, toxic chemicals, secondhand smoke, and (if confirmed by the RO) asbestos.  The examiner should also consider whether the disability is caused, on a secondary basis, or aggravated by the Veteran's service-connected sinusitis.  

The examiner must explain the rationale for all opinions including, if appropriate, discussion of the Veteran's smoking history as provided on examination and stated in the record.  

5.  After completion of the above, the RO should review the expanded record and determine if service connection for chronic respiratory disease is warranted.  If the claim remains denied, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded an opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



